ACCEPTED
                                                                                              03-14-00398-CR
                                                                                                     4061641
                                                                                    THIRD COURT OF APPEALS
February 11, 2015                                                                              AUSTIN, TEXAS
                                                                                          2/6/2015 4:33:45 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                                      NO. 03-14-00398-CR

           BENNY RIVERA RODGERS                  §     IN THE        RECEIVED IN
                                                                3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                 §
                                                                2/6/2015 4:33:45 PM
           v.                                    §     THIRD COURTJEFFREY
                                                                     OF D. KYLE
                                                       APPEALS          Clerk

                                                 §
           STATE OF TEXAS                        §     CONCHO COUNTY, TEXAS


           MOTION TO WITHDRAW AS COURT APPOINTED COUNSEL FOR
                    APPELLANT BENNY RIVERA RODGERS


        TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS,

                Now Comes Attorney Amy Hennington in the above styled and numbered cause,

        and moves this Court to grant his Motion To Withdraw As Court Appointed Counsel

        For Appellant BENNY RIVERA RODGERS, and for good cause shows the following:

                                                I.

                This case is currently on appeal before this Court from the 119th Judicial

        District Court of Concho County, Texas. The trial court case from which Appellant

        BENNY RIVERA RODGERS appeals is styled: State of Texas v Benny Rivera

        Rodgers; Cause Number DSM-13-01853. A jury trial was conducted in the District

        Court on April 28, 2014 and April 29, 2014. On April 29, 2014, the jury convicted

        Benny Rivera Rodgers and Benny Rivera Rodgers was sentenced to two years in state


                                                 1
jail and a fine of $5000.00.

                                              II.

      The United States Supreme Court does not obligate counsel representing a client

on appeal to argue in support of grounds for reversal of the lower court’s judgment

when after a “conscientious examination” of the case, appellate counsel determines

appeal to be “wholly frivolous.” Anders v. State of California, 386 U.S. 738, 744

(1967). In such situations, the United States Supreme Court has outlined appropriate

procedural steps to be taken by appellate counsel: 1) counsel is required to submit a

brief examining the record for any point arguably in support of proper grounds for

reversal on appeal; 2) counsel must furnish this brief to an indigent client enabling the

client the right to file a pro-se brief based on points of appeal this individual maintains

present proper grounds for appeal; and 3) counsel may request the appellate court grant

counsel’s request to withdraw from the obligation of providing further legal

representation to the client on appeal. Id.

                                           III.

Counsel for BENNY RIVERA RODGERS has prepared and filed an “Anders
Brief” on behalf of Appellant. After a conscientious examination of the case,
including a diligent review of the Record and applicable authorities, Counsel finds
an absence of meritorious grounds for appeal and further submits the basis of any
appeal in this case would be frivolous in nature. Therefore, Amy Hennington,
Counsel for Appellant, respectfully requests this Court acknowledge and approve
her request to withdraw from her court-appointed duty of providing further legal
representation to Appellant BENNY RIVERA RODGERS on original appeal.

                                              2
Appellant’s last known address is Bartlett State Jail, 1018 Arnold Drive, Bartlett,
TX 76511.

      WHEREFORE, PREMISES CONSIDERED, Counsel for Appellant prays

that this Court grant this Motion To Withdraw As Court Appointed Counsel For

Appellant BENNY RIVERA RODGERS.

                                       Respectfully submitted

                                        /S/ Amy Hennington ________
                                       Amy Hennington
                                       Attorney for Appellant
                                       125 South Washington Street
                                       San Angelo, Texas 76901
                                       Tel: (325) 659-8929
                                       Fax: (325) 482-8064
                                       State Bar No. 00790866
                                       amy@henningtonlaw.com




                                          3
                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing Motion was
served on Assistant District Attorney Bryan Clayton, 119th Assistant District
Attorney, Concho County, Texas, 124 W. Beauregard Ave., San Angelo, Texas
76903 on February 5, 2015

                                              /S/ Amy Hennington .
                                             Amy Hennington, Counsel for
                                             Appellant




                                         4